Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 27, 2009 Commission file number 0-14030 ARK RESTAURANTS CORP. (Exact name of registrant as specified in its charter) New York 13-3156768 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 85 Fifth Avenue, New York, New York 10003 (Address of principal executive offices) (Zip Code) Registrants telephone number, including area code: (212) 206-8800 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes X No Indicate by check mark whether the Registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the Registrant was required to submit and post such files). Yes No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See definitions of large accelerated filer, accelerated filer and smaller reporting company in Rule 12b-2 of the Exchange Act. Large accelerated filer Accelerated filer Non-accelerated filer Smaller Reporting Company X (Do not check if a smaller reporting company) Indicate by check mark whether the Registrant is a shell company (as defined in Exchange Act Rule 12b-2). Yes No X Indicate the number of shares outstanding of each of the issuers classes of common stock, as of the latest practicable date: Class Outstanding shares at August 11, 2009 (Common stock, $.01 par value) 3,489,845 SPECIAL NOTE REGARDING FORWARD-LOOKING STATEMENTS We may make statements in this Quarterly Report on Form 10-Q regarding our assumptions, projections, expectations, targets, intentions or beliefs about future events. All statements, other than statements of historical facts, included or incorporated by reference herein relating to managements current expectations of future financial performance, continued growth and changes in economic conditions or capital markets are forward looking statements within the meaning of Section 27A of the Securities Act of 1933 and Section 21E of the Securities Exchange Act of 1934. Words or phrases such as anticipates, believes, estimates, expects, intends, plans, predicts, projects, targets, will likely result, hopes, will continue or similar expressions identify forward looking statements. Forward-looking statements involve risks and uncertainties which could cause actual results or outcomes to differ materially from those expressed. We caution that while we make such statements in good faith and we believe such statements are based on reasonable assumptions, including without limitation, managements examination of historical operating trends, data contained in records and other data available from third parties, we cannot assure you that our projections will be achieved. Factors that may cause such differences include: economic conditions generally and in each of the markets in which we are located, the amount of sales contributed by new and existing restaurants, labor costs for our personnel, fluctuations in the cost of food products, adverse weather conditions, changes in consumer preferences and the level of competition from existing or new competitors. We have attempted to identify, in context, certain of the factors that we believe may cause actual future experience and results to differ materially from our current expectation regarding the relevant matter of subject area. In addition to the items specifically discussed above, our business, results of operations and financial position and your investment in our common stock are subject to the risks and uncertainties described in Item 1A Risk Factors in Part I of our Annual Report on Form 10-K for the fiscal year ended September 27, 2008 as updated by the information contained under the caption Item 1A. Risk Factors in Part II of this Quarterly Report on Form 10-Q. From time to time, oral or written forward-looking statements are also included in our reports on Forms 10-K, 10-Q and 8-K, our Schedule 14A, our press releases and other materials released to the public. Although we believe that at the time made, the expectations reflected in all of these forward-looking statements are and will be reasonable, any or all of the forward-looking statements in this Quarterly Report on Form 10-Q, our reports on Forms 10-K and 8-K, our Schedule 14A and any other public statements that are made by us may prove to be incorrect. This may occur as a result of inaccurate assumptions or as a consequence of known or unknown risks and uncertainties. Many factors discussed in this Quarterly Report on Form 10-Q, certain of which are beyond our control, will be important in determining our future performance. Consequently, actual results may differ materially from those that might be anticipated from forward-looking statements. In light of these and other uncertainties, you should not regard the inclusion of a forward-looking statement in this Quarterly Report on Form 10-Q or other public communications that we might make as a representation by us that our plans and objectives will be achieved, and you should not place undue reliance on such forward-looking statements. We undertake no obligation to publicly update or revise any forward-looking statements, whether as a result of new information, future events or otherwise. However, your attention is directed to any further disclosures made on related subjects in our subsequent periodic reports filed with the Securities and Exchange Commission on Forms 10-K, 10-Q and 8-K and Schedule 14A. Unless the context requires otherwise, references to we, us, our, ARKR and the Company refer specifically to Ark Restaurants Corp. and its subsidiaries and predecessor entities. - 2 - ARK RESTAURANTS CORP. AND SUBSIDIARIES CONSOLIDATED CONDENSED BALANCE SHEETS (In Thousands) June 27, September 27, 2009 2008 (unaudited) (Note 1) ASSETS CURRENT ASSETS: Cash and cash equivalents $ $ Short-term investments in available-for-sale securities Accounts receivable Related party receivables, net Employee receivables Current portion of long-term receivables Inventories Prepaid income taxes - Prepaid expenses and other current assets Total current assets LONG-TERM RECEIVABLES, LESS CURRENT PORTION FIXED ASSETS - At cost: Leasehold improvements Furniture, fixtures and equipment Construction in progress 44 Less accumulated depreciation and amortization FIXED ASSETS - Net INTANGIBLE ASSETS - Net 50 62 GOODWILL TRADEMARKS DEFERRED INCOME TAXES OTHER ASSETS TOTAL $ $ LIABILITIES AND SHAREHOLDERS' EQUITY CURRENT LIABILITIES: Accounts payable - trade $ $ Accrued expenses and other current liabilities Accrued income taxes - Current portion of note payable Total current liabilities OPERATING LEASE DEFERRED CREDIT NOTE PAYABLE, LESS CURRENT PORTION OTHER LIABILITIES 103 157 TOTAL LIABILITIES 12,162 13,526 NON-CONTROLLING INTERESTS 2,327 2,681 COMMITMENTS AND CONTINGENCIES SHAREHOLDERS' EQUITY: Common stock, par value $.01 per share - authorized, 10,000 shares; issued and outstanding of 5,667 and 3,490 shares at June 27, 2009, respectively and 5,667 and 3,532 shares at September 27, 2008, respectively 57 57 Additional paid-in capital Accumulated other comprehensive loss ) ) Retained earnings Less stock option receivable ) ) Less treasury stock, at cost, of 2,177 and 2,135 shares at June 27, 2009 and September 27, 2008, respectively ) ) Total shareholders' equity TOTAL $ $ See notes to consolidated condensed financial statements. - 3 - ARK RESTAURANTS CORP. AND SUBSIDIARIES CONSOLIDATED CONDENSED STATEMENTS OF OPERATIONS (Unaudited) (In Thousands, Except Per Share Amounts) 13 Weeks Ended 39 Weeks Ended June 27, 2009 June 28, 2008 June 27, 2009 June 28, 2008 REVENUES Food and beverage sales $ Other income Total revenues COST AND EXPENSES: Food and beverage cost of sales Payroll expenses Occupancy expenses Other operating costs and expenses General and administrative expenses Depreciation and amortization Total cost and expenses OPERATING INCOME OTHER (INCOME) EXPENSE: Interest expense 11 14 34 44 Interest income ) Other income, net ) Total other income, net ) Income from continuing operations before provision for income taxes and non-controlling interests Provision for income taxes (Income) loss attributable to non-controlling interests ) ) ) INCOME FROM CONTINUING OPERATIONS DISCONTINUED OPERATIONS: Income (loss) from operations of discontinued restaurants - ) - 33 Provision (benefit) for income taxes - ) - 12 INCOME (LOSS) FROM DISCONTINUED OPERATIONS - ) - 21 NET INCOME $ PER SHARE INFORMATION - BASIC AND DILUTED: Income from continuing operations $ Discontinued operations - ) - BASIC $ Income from continuing operations $ Discontinued operations - ) - DILUTED $ WEIGHTED AVERAGE NUMBER OF SHARES - BASIC WEIGHTED AVERAGE NUMBER OF SHARES - DILUTED See notes to consolidated condensed financial statements. - 4 - ARK RESTAURANTS CORP. AND SUBSIDIARIES CONSOLIDATED CONDENSED STATEMENTS OF CASH FLOWS (Unaudited) (In Thousands) 39 Weeks Ended June 27, 2009 June 28, 2008 CASH FLOWS FROM OPERATING ACTIVITIES: Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Deferred income taxes - ) Stock-based compensation Depreciation and amortization Equity in loss of affiliate 32 - Gain on disposal of discontinued operations - 19 Impairment loss on goodwill related to discontinued operations - Income (loss) attributable to non-controlling interests ) Operating lease deferred credit ) ) Changes in operating assets and liabilities: Accounts receivable ) Related party receivables ) ) Employee receivables ) 60 Inventories (1 ) ) Prepaid income taxes ) - Prepaid expenses and other current assets ) ) Other assets ) ) Accounts payable - trade ) Accrued income taxes ) Accrued expenses and other current liabilities Net cash provided by continuing operating activities Net cash provided by (used in) discontinued operating activities ) 36 Net cash provided by operating activities CASH FLOWS FROM INVESTING ACTIVITIES: Purchases of fixed assets ) ) Proceeds from sale of discontinued operations - Purchases of investment securities ) ) Proceeds from sales of investment securities Payments received on long-term receivables 90 84 Net cash used in continuing investing activities ) ) Net cash provided by discontinued investing activities - Net cash used in investing activities ) ) CASH FLOWS FROM FINANCING ACTIVITIES: Principal payments on note payable ) ) Dividends paid ) ) Purchase of treasury stock ) - Payments received on stock option receivable 48 42 Capital contributions from limited partners of non-controlling interest - Distributions to limited partners of non-controlling interest ) ) Net cash used in financing activities ) ) NET INCREASE (DECREASE) IN CASH AND CASH EQUIVALENTS ) CASH AND CASH EQUIVALENTS, Beginning of period CASH AND CASH EQUIVALENTS, End of period $ $ SUPPLEMENTAL DISCLOSURES OF CASH FLOW INFORMATION: Cash paid during the period for: Interest $ 34 $ 44 Income taxes $ $ See notes to consolidated condensed financial statements. - 5 - ARK RESTAURANTS CORP. AND SUBSIDIARIES NOTES TO CONSOLIDATED CONDENSED FINANCIAL STATEMENTS June 27, 2009 (Unaudited) 1. CONSOLIDATED CONDENSED FINANCIAL STATEMENTS The consolidated condensed balance sheet as of June 27, 2009, which has been derived from audited financial statements included in the Form 10-K, and the unaudited interim consolidated and condensed financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America for interim financial information and with the instructions to form 10-Q and Article 10 of Regulation S-X. All adjustments that, in the opinion of management, are necessary for a fair presentation for the periods presented have been reflected as required by Regulation S-X, Rule 10-01. Such adjustments are of a normal, recurring nature. Accordingly, certain information and footnote disclosures normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States of America have been condensed or omitted. These consolidated condensed financial statements should be read in conjunction with the consolidated financial statements and notes thereto included in the Companys annual report on Form 10-K for the year ended September 27, 2008. The results of operations for interim periods are not necessarily indicative of the operating results to be expected for the full year or any other interim period. PRINCIPLES OF CONSOLIDATION  The consolidated interim financial statements include the accounts of the Company and all of its wholly-owned subsidiaries, partnerships and other entities in which it has a controlling interest. Also included in the consolidated interim financial statements are certain variable interest entities, as discussed below. All significant intercompany balances and transactions have been eliminated in consolidation. SUBSEQUENT EVENTS  Management has evaluated subsequent events after the balance sheet date and through August 11, 2009, the financial statement issuance date for appropriate accounting and disclosure. RECLASSIFICATIONS  Certain reclassifications of prior period balances have been made to conform to the current period presentation. In connection with the planned or actual sale or closure of various restaurants, the operations of these businesses have been presented as discontinued operations in the consolidated financial statements. Accordingly, the Company has reclassified its statements of operations and cash flow data for the prior periods presented, in accordance with Statement of Financial Accounting Standards (SFAS) No. 144, Accounting for the Impairment or Disposal of Long-Lived Assets (SFAS 144). CASH AND CASH EQUIVALENTS  Cash and cash equivalents, which primarily consist of money market funds, are stated at cost, which approximates fair value. For financial statement presentation purposes, the Company considers all highly liquid investments having original maturities of three months or less to be cash equivalents. Outstanding checks in excess of account balances, typically vendor payments, payroll and other contractual obligations disbursed on or near the last day of a reporting period are reported as a current liability in the accompanying consolidated balance sheets. AVAILABLE-FOR-SALE SECURITIES  Available-for-sale securities consist primarily of US Treasury Bills and Notes, all of which have a high degree of liquidity and are reported at fair value, with unrealized gains and losses recorded in accumulated other comprehensive income. The cost of investments in available-for-sale securities is determined on a specific identification basis. Realized gains or losses and declines in value judged to be other than temporary, if any, are reported in other income, net. The Company evaluates its investments periodically for possible impairment and reviews factors such as the length of time and extent to which fair value has been below cost basis and the Company's ability and intent to hold the investment for a period of time which may be sufficient for anticipated recovery in market value. FAIR VALUE - In September 2006, the Financial Accounting Standards Board (FASB) issued SFAS No. 157, Fair Value Measurements  (SFAS 157), which, among other requirements, eliminated the diversity in practice that exists due to the different definitions of fair value. SFAS No. 157 retains the exchange price notion in earlier definitions of fair value, but clarifies that the exchange price is the price in an orderly transaction between market participants to sell an asset or liability in the principal or most advantageous market for the asset or liability. SFAS No. 157 states that the transaction is hypothetical at the measurement date, considered from the perspective of the market participant who holds the asset or liability. As such, fair value is defined as the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (an exit price), as opposed to the price that would be paid to acquire the asset or received to assume the liability at the measurement date (an entry price). SFAS No. 157 also establishes a three-level hierarchy, which requires an entity to maximize the use of observable inputs and minimize the use of unobservable inputs when measuring fair value. In February 2008, the FASB issued FASB Staff Position No. 157-2, effective date of FASB Statement No. 157, which delays the effective date of SFAS No. 157 for all non-financial assets and non-financial liabilities, except for items that are recognized or disclosed at fair value in the financial statements on a recurring basis (at least annually). The Company adopted - 6 - the provisions of SFAS No. 157 on December 27, 2008 and elected the deferral option for non-financial assets and liabilities. The effect of adopting this standard was not significant. In October 2008, the FASB issued FASB Staff Position No. 157-3, Determining the Fair Value of a Financial Asset When the Market for That Asset Is Not
